DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to amendments filed on 02/15/2021.
Claims 21, 25, 27-28, 30, 33, 46-48, and 50 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
02/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25, 27, 33 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of KOCH (EP 2522474 A1).
Regarding claim 21, GRASSELLI teaches an apparatus for processing food products (Abstract, lines 1-3), comprising:
a product conveyor (20) having a frame (30) and a conveyor unit (21) for conveying products (11) along a conveying direction (Fig. 1a), wherein the conveyor unit (21) is arranged at the frame (30) projecting laterally with respect to the conveying direction (Fig. 1a); and 

the product conveyor (20) being configured for feeding the products [0050], being conveyed by the product conveyor (20), into respective packaging units provided by the automatic packaging machine [0278], 
the automatic packaging machine (310 and/or 50, [0278]-[0279]) having a holding frame; 

    PNG
    media_image1.png
    590
    817
    media_image1.png
    Greyscale

the frame (30) of the product conveyor (20) fixed to the holding frame (See annotated figure above, See also Fig. 3a) of the automatic packaging machine (50 
GRASSELLI is silent regarding the frame of the product conveyor fixed to the holding frame (See annotated figure above, See also Fig. 3a) of the automatic packaging machine with a mechanical connection.
KOCH in a related invention, teaches a frame of the product conveyor (loader, 10) fixed to the holding frame of the automatic packaging machine (10) with a mechanical connection (17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI by incorporating the teachings of KOCH  by providing a mechanical connection to couple a work unit to the frame of a product conveyor. Doing so will easy adjusting of the spacing and/or distance between a conveyor and a packaging machine ([0011] and [0019] of KOCH).
Regarding claim 25, wherein the frame (30) of the product conveyor (20) is supported both at a base on which the automatic machine (310 and/or 50) is supported and at the automatic packaging machine (see Fig. 1b), 
and/or wherein the frame (30) of the product conveyor only provides a sufficient stiffness and stability to carry and operate the conveyor unit together with the automatic packaging machine (see Figs 1b).
Regarding claim 27, wherein the conveyor unit (20) of the product conveyor is movable with respect to the frame (30) of the product conveyor between a lowered teaches that the head of the conveying unit 20 can be raised or lowered), and/or wherein the conveyor unit of the product conveyor is movable away from the automatic packaging machine (50 and/or 310) [0251]. (Note: Applicant indicates and/or in the remaining limitations, and examiner interprets it as such)
Regarding claim 33, wherein the frame (30) of the product conveyor (20) engages beneath or engages around the automatic packaging machine (50 and/or 310) at a bottom side of the automatic packaging machine (Fig. 1a, 2, and 4a of GRASSELLI).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of KOCH (EP 2522474 A1), and further in view of Moessnang et al. (US 20090241469 A1).
Regarding claim 28, GRASSELLI as modified teaches essentially all the limitations according to claim 21, except for a protective cover that provides an operating function of the automatic packaging machine in an operating position and simultaneously provides an operating function of the conveyor unit.
Moessnang teaches a protective cover (5) that provides an operating function of the automatic packaging machine [0003] in an operating position (Fig. 1) and simultaneously provides an operating function of the conveyor unit (1) (Fig. 1) ([0003] and [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of .

Claims 30, 46-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of Stimpfl (US 5720149 A).
Regarding claim 30, GRASSELLI teaches an apparatus for processing food products (Abstract, lines 1-3), comprising:
a product conveyor (20) having a frame (30) and a conveyor unit (21) for conveying products (11) along a conveying direction (Fig. 1a), wherein the conveyor unit (21) is arranged at the frame (30) projecting laterally with respect to the conveying direction (Fig. 1a); and 
packaging machine (310 and/or 50, [0278]-[0279]) which is associated with the processing of the conveyed products (11) and arranged at least partly vertically beneath the projecting conveyor unit (21) of the product conveyor (20, Fig. 1a),
the product conveyor (20) being configured for feeding the products [0050], being conveyed by the product conveyor (20), into respective packaging units provided by the packaging machine [0278], 
the packaging machine (310 and/or 50, [0278]-[0279]) having a holding frame; 

    PNG
    media_image1.png
    590
    817
    media_image1.png
    Greyscale

the frame (30) of the product conveyor (20) fixed to the holding frame (See annotated figure above, See also Fig. 3a) of the packaging machine (50 and/or 310) and supported at the holding frame of the automatic packaging machine in a vertical direction so that the product conveyor is completely carried by the packaging machine (Fig. 2).
GRASSELLI is silent regarding the packaging machine being a Deep-drawing machine.
Stimpfl in a related invention, teaches a packaging machine (3) in the form of a deep drawing machine (Col 3 lines 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus GRASSELLI to incorporate the teachings of Stimpfl by providing a packaging machine that uses deep-drawing process, in order to make it possible to package all kinds and shapes of food product. 
Regarding claim 46, wherein the frame (30) of the product conveyor (20) is supported both at a base on which the deep-drawing device (310 and/or 50 of GRASSELLI as modified using Stimpfl (3)) is supported and at the deep-drawing device (see Fig. 1b), 
and/or wherein the frame (30) of the product conveyor only provides a sufficient stiffness and stability to carry and operate the conveyor unit together with the deep-drawing device (see Figs 1b of GRASSELLI).
Regarding claim 47, wherein the conveyor unit (20) of the product conveyor is movable with respect to the frame (30) of the product conveyor between a lowered operating position and a raised maintenance position ([0251] teaches that the head of the conveying unit 20 can be raised or lowered), and/or wherein the conveyor unit of the product conveyor is movable away from the automatic packaging machine (50 and/or 310) [0251]. (Note: Applicant indicates and/or in the remaining limitations, and examiner interprets it as such)
Regarding claim 50, wherein the frame (30) of the product conveyor (20) engages beneath or engages around the deep-drawing device (310 and/or 50 of GRASSELLI as modified using Stimpfl (3)) at a bottom side of the automatic packaging machine (Fig. 1a, 2, and 4a of GRASSELLI).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over GRASSELLI (US 20120159900 A1) in view of Stimpfl (US 5720149 A), and further in view of Moessnang et al. (US 20090241469 A1).
Regarding claim 48, GRASSELLI as modified teaches essentially all the limitations according to claim 30, except for a protective cover that provides an operating function of the deep-drawing device in an operating position and simultaneously provides an operating function of the conveyor unit.
Moessnang teaches a protective cover (5) that provides an operating function of the packaging machine [0003] in an operating position (fig. 1) and simultaneously provides an operating function of the conveyor unit (1) (Fig. 1) ([0003] and [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the apparatus of GRASSELLI as modified above by incorporating the teachings of Moessnang by providing a protective cover held having an operating function. Doing so will improves the ergonomic accessibility and the visibility of the cover inside of a vacuum chamber of a packaging machine for maintenance, repair or cleaning work [0003].

Response to Arguments
Applicant’s arguments with respect to claims 21 and 30 have been considered but are moot because the arguments do not apply to the combination references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3721
/ANDREW M TECCO/Primary Examiner, Art Unit 3731